Citation Nr: 0419733	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-17 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a rash on the right 
hand, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1996 
which denied service connection for a skin condition, and a 
rating decision of December 1996, which denied service 
connection for shortness of breath.  The case was remanded in 
October 2002.  Additional issues remanded at that time were 
subsequently granted by the RO.  


FINDINGS OF FACT

1.  The veteran does not have a chronic disability manifested 
by a rash on the right hand.

2.  The veteran does not have a chronic disability manifested 
by shortness of breath.


CONCLUSIONS OF LAW

1.  A chronic rash of the right hand was not incurred in or 
aggravated by service, nor due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).  

2.  A disability manifested by shortness of breath, to 
include due to an undiagnosed illness, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran had active service from November 1990 to 
September 1991.  He served in Southwest Asia from January 
1991 to April 1991.  He contends that he developed a 
recurrent rash of the right palm and shortness of breath as a 
result of his service in the Persian Gulf.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

"Objective indications of chronic disability are defined as 
including both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  "Chronic 
disability" is defined as a disability that has existed for 
6 months or more, including a disability that exhibits 
intermittent episodes of improvement and worsening over a 6-
month period, and is measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  

Service medical records show that in 1977, while the veteran 
was in the National Guard, he was seen on one occasion 
complaining of a rash between his legs, diagnosed as tinea 
cruris.  While on active duty, he had a shaving problem, 
diagnosed as pseudofolliculitis barbae.  Otherwise, there 
were no complaints or findings of any rash noted while he was 
in service.  On a questionnaire regarding his Southwest Asia 
service in April 1991, the veteran reported he did not have 
any rash, skin infection, or sores.  

Service medical records do not show any complaints or 
findings of shortness of breath.  

On a Persian Gulf protocol examination in December 1993, the 
veteran complained of mild shortness of breath with exertion.  
On examination, the lungs were clear, and pulmonary function 
tests in January 1994 were normal.  The veteran did not voice 
any complaints of a rash, and the skin was normal on 
examination.  

On a VA general medical examination in April 1995, it was 
noted that the veteran smoked half a pack of cigarettes a 
day.  On questioning, he said he did not have shortness of 
breath.  He said he coughed a bit, but it was a dry cough 
without expectoration.  He said he had an off and on rash on 
his right palm, about one inch in diameter, which was not 
currently present.  On examination, he did not have a rash, 
although the skin on his right palm was a little thicker, 
indicative of a possible recurrent rash.  Respiratory system 
was normal on examination.  

VA outpatient treatment records show that the veteran had 
mild wheezing in September 2000.  

On a VA examination conducted in December 2002, the veteran 
said that he had had a rash on the right hand in 1991 or 
1992, which had cleared.  On examination, there was no rash 
on the right hand or elsewhere.  He also said that he had had 
wheezing in the past with upper respiratory infections.  On 
examination, the lungs were clear, and he had no shortness of 
breath at that time.  

On a Gulf War guidelines examination in July 2003, the 
veteran did not report any complaints of a rash or shortness 
of breath.  On examination, the lungs were noted to be clear.  

Otherwise, VA medical records dated from 1991 to 2004 do not 
show any complaints or findings of a rash on the hand or 
shortness of breath.  

The evidence of record does not show a chronic disability 
manifested by a rash on the hand or shortness of breath.  An 
active rash on the hand has never been clinically shown, and 
on the examination in December 2002, the veteran said it had 
cleared after 1991 or 1992.  Although he complained of mild 
shortness of breath on exertion in December 1993, such was 
not confirmed by pulmonary function tests, and he has not 
complained of chronic shortness of breath since that time.  
In the absence of a current disability, there can be no 
service connection.  See Degmetich v. Brown, 104 F3d 1328 
(1997).  

For the foregoing reasons, the Board finds that the evidence 
establishes that the veteran does not have a chronic 
disability manifested by a rash on the right hand or 
shortness of breath.  The preponderance of the evidence is 
against the claims for service connection for a rash on the 
right hand and for shortness of breath, to include as due to 
an undiagnosed illness.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for a rash on the right hand, to include 
as due to an undiagnosed illness, is denied.

Service connection for shortness of breath, to include as due 
to an undiagnosed illness, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



